DISMSIS and Opinion Filed December 20, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01004-CV

  ARTEMIS SUN, INC., CHRISTOPHER THOMPSON AND MICHAEL CAOLO, JR.,
                              Appellants
                                  V.
  FALCON GREEN ENERGY, LLC, DAN VOGLER, DAVID M. COX AND DEWEY
                           VAUGHN, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-00663

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated August

29, 2018, we notified appellants the $205 filing fee was due. We directed appellants to remit the

filing fee within ten days and expressly cautioned appellants that failure to do so would result in

dismissal of the appeal. Also by postcard dated August 29, 2018, we informed appellants the

docketing statement in this case was due. We cautioned appellants that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated October 3, 2018, we informed appellants the reporter’s record had not been filed

because appellant had not requested or paid for the reporter’s record. To date, appellant has not
paid the filing fee, filed the docketing statement, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

181004F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ARTEMIS SUN, INC., CHRISTOPHER                   On Appeal from the 191st Judicial District
 THOMPSON AND MICHAEL CAOLO,                      Court, Dallas County, Texas
 JR., Appellants                                  Trial Court Cause No. DC-12-00663.
                                                  Opinion delivered by Chief Justice Wright.
 No. 05-18-01004-CV       V.                      Justices Evans and Brown participating.

 FALCON GREEN ENERGY, LLC, DAN
 VOGLER, DAVID M. COX AND
 DEWEY VAUGHN, Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees FALCON GREEN ENERGY, LLC, DAN VOGLER,
DAVID M. COX AND DEWEY VAUGHN recover their costs of this appeal from appellants
ARTEMIS SUN, INC., CHRISTOPHER THOMPSON AND MICHAEL CAOLO, JR.


Judgment entered December 20, 2018




                                            –3–